Title: To John Adams from Thomas Mifflin, 27 June 1798
From: Mifflin, Thomas
To: Adams, John



Sir
Philadelphia June 27th. 1798.

I think it proper to inform your Excellency, that on the evacuation of Port au Prince by the British troops, a very great number of French white-men and negroes were put on board of transports and sent to America. Some of the vessels, I understand, made an attempt to land their passengers at Charleston: two have arrived at this port: and it is said, that the remainder of the fleet may be daily expected in some of our harbours. To prevent, as far as I can, the obvious danger from such an importation at this crisis, I have determined, with the advice of the Attorney General and other State Officers, to prohibit the landing of any french negroes, arriving at the port of Philadelphia, in vessels under the circumstances which I have stated: but the limited jurisdiction of Pennsylvania, the facility with which our regulations may be evaded, by disembarking the negroes in any adjacent State, and perhaps the necessity of extending the prohibition to white-men, induce me to submit the subject to your consideration; and to request such a co-operation of the Federal authority, as your Excellency may deem expedient for the general safety.
I have added to this communication, copies of the documents, containing the information that I have received.
I have the honor to be with perfect consideration / and respect, / Sir, / Your Excellency’s / most obedient / humble servant

(signed) Tho. Mifflin